Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The present application is a continuation of U.S. Patent Application No. 15/905,801 filed on February 26, 2018; which claim priority to and the benefit of U.S. Provisional Application No. 62/517,835 filed on June 9, 2017. U.S. Patent Application No. 15/905,801 was allowed on March 18, 2020. Examiner has reviewed the specification and the claim invention of the present application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Examiner has completed the prior art reference search and discovered the closest prior art references: Deering et al (U.S. Patent Application Publication 2003/0142099 A1), Patney et al (U.S. Patent Application Publication 2017/0263046 A1) and NINAN et al (U.S. Patent Application Publication 2018/0176535 A1).

Independent claims 1, 10 and 16 are directed to a method/a non-transitory computer-readable storage medium/a system for performing the temporal supper-sampling for foveated rendering. Each claim requires tracking eye movement of a user,  processing a plurality of frames in a graphics pipeline when executing an application, wherein attention of the user is directed to a foveal region of the display for the plurality of frames. More specifically, each claim requires “sampling at different locations of a low resolution pixel when processing each of the plurality of frames and storing a plurality of sampled color values in the frame buffer, wherein the low resolution pixel is located in a peripheral region that is outside the foveal region; and reconstituting a plurality of high resolution pixels corresponding to the low resolution pixel by mapping sampled color values from the plurality of sampled color values for a frame and one or more prior frames to the plurality of high resolution pixels”.

The prior art reference of Deering et al discloses a graphics system a graphics system coupled to the display device (As shown in FIG. 2). The graphics system mimics the human eye's characteristics by allocating a higher number of samples per pixel at one or more first locations on the screen (e.g., the point of foveation on the screen) and the point of foveation on the screen may be determined by head-tracking or eye-tracking (Paragraph [0161]). FIG. 18A shows that eye- or head-tracking device is used to determine the point of foveation and the pixels of the display are divided into foveal region 354 (which may be centered around the point of foveation 362), medial region 352, and peripheral region 350. Each region is configured with different number of samples, for example, sample pixel 374 is located within foveal region 354 and then a maximum of 32 samples may contribute to each pixel; sample pixel 372 is located within medial region 352 and then a maximum of 16 samples may contribute to each pixel; 

 The prior art reference of Patney et al discloses a method/computer readable medium/system for rendering images utilizing a foveated rendering algorithm with post-process filtering to enhance a contrast of the foveated image. The system includes sensors for tracking the fixation point of eye of the viewer relative to a location of the image. A foveated image is generated by the graphics processing pipeline and then the foveated image is filtered to enhance the contrast in the periphery of the foveated image (Paragraph [0086]). Patney discloses the post-process anti-aliasing step including performing temporal anti-aliasing (TAA) (As shown in FIG. 9) and the TAA algorithm processes the foveated image for the current frame generated by the CPS shader, blending the image for the current frame with resolved pixel colors from a previous frame that have been clamped/clipped based on an AABB generated according to a distribution of color samples in the current frame (Paragraph [0103]). Specifically, Patney discloses that the CPS shader performs the blending by the variable shading rate across images from the foceal region with high samples to the periphery of the image with lower samples (Paragraph [0104]). Thus, the prior art reference of Patney discloses graphics processing pipeline performs the sampling at different region in the current frame by blending with the previous frame using different number of samples on each different region (from the foceal region with high samples to the periphery of the image with lower samples).

The prior art reference of NINAN et al discloses that view direction data of the viewer is collected in real time while the viewer is viewing a first reconstructed omnidirectional image.  The view direction data is sent to the video streaming server to cause generating image layers from an omnidirectional image in reference to a view direction of the viewer.  The image layers comprising a focal-vision image layer and a peripheral-vision image layer.  A second reconstructed omnidirectional image is generated from the image layers.  The second reconstructed omnidirectional image is subsequently rendered to the viewer may comprise a programmable sample buffer and a sample buffer interface (Abstract). Paragraph [0034] of NINAN discloses “(a) a focal-vision image layer that has a focal-vision spatial resolution and that covers at least the viewer's foveal vision field region, (b) a peripheral-vision image layer that has a peripheral-vision spatial resolution lower than the focal-vision spatial resolution and that covers at least a part of the viewer's peripheral vision field region, etc.”. FIG. 1B shows the foveal region (102), the near-peripheral region (106), the mid-peripheral region (108) and a far-peripheral region 110 (Paragraph [0045]). In additional, NINAN discloses “Spatial upsampling may be applied to the pixel values in the non-focal-vision image layers before the upsampled pixel values are rendered in the viewer's display device” if the spatial resolution of the pixel values in the non-focal-vision image layers are lower than that of the viewer's display device (Paragraph [0080]).

However, the prior art references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations of “sampling at different locations of a low resolution pixel when processing each of the plurality of frames and storing a plurality of sampled color values in the frame buffer, wherein the low resolution pixel is located in a peripheral region that is outside the foveal region; and reconstituting a plurality of high resolution pixels corresponding to the low resolution pixel by mapping sampled color values from the plurality of sampled color values for a frame and one or more prior frames to the plurality of high resolution pixels” recited in claims 1, 10 and 16. Therefore, claims 1, 10 and 16 are allowed.

Dependent claims 2-9 depend from independent claim 1, dependent claims 11-15 depend from independent claim 10, dependent claims 17-20 depend from independent claim 16. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/Primary Examiner, Art Unit 2616